 

Exhibit 10.1

 

 

 



FOURTEENTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT
AGREEMENT

 

This FOURTEENTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED FIRST LIEN
CREDIT AGREEMENT (“Waiver”), dated effective as of March 14, 2016 (the
“Effective Date”), is by and among Energy XXI Gulf Coast, Inc., a Delaware
corporation (the “Borrower”), EPL Oil & Gas, Inc., a Delaware corporation
(“EPL”), the lenders party to the First Lien Credit Agreement described below
(the “Lenders”), and Wells Fargo Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and the other parties in
the capacities herein identified.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011, as amended by the First Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of October 4, 2011, by
the Second Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 24, 2012, by the Third Amendment to Second Amended and Restated
First Lien Credit dated as of October 19, 2012, by the Fourth Amendment to
Amended and Restated First Lien Credit Agreement dated as of April 9, 2013, by
the Fifth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 1, 2013, by the Sixth Amendment to Second Amended and Restated
First Lien Credit Agreement dated as of September 27, 2013, by the Seventh
Amendment to Second Amended and Restated First Lien Credit Agreement dated as of
April 7, 2014, by the Eighth Amendment to the Second Amended and Restated First
Lien Credit Agreement dated as of May 23, 2014, by the Ninth Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of September 5, 2014,
by the Tenth Amendment to Second Amended and Restated Credit Agreement dated as
of March 3, 2015, by the Eleventh Amendment and Waiver to the Second Amended and
Restated Credit Agreement dated as of July 31, 2015, by the Twelfth Amendment to
the Second Amended and Restated Credit Agreement dated as of November 24, 2015
and by the Thirteenth Amendment and Waiver to Second Amended and Restated First
Lien Credit Agreement dated as of February 29, 2016 (the “Thirteenth Amendment”)
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “First Lien Credit Agreement”);

 

WHEREAS, the Borrower requests a waiver of the provision of Section 7.1.1(c), of
the First Lien Credit Agreement in respect of the Compliance Certificate to be
delivered in respect of the fiscal quarter ending December 31, 2015;

 

WHEREAS, the Borrower and the Terminating Hedge Lenders (hereinafter defined)
have agreed to terminate certain hedging transactions and the Borrower has
agreed to use any termination payments in respect thereof to prepay EPL Loans as
provided herein;

 

WHEREAS, upon the terms and conditions set forth in this Waiver the
Administrative Agent and the Required Lenders will grant the waiver requested by
the Borrower; and

 

 



 

 

 

 

WHEREAS, in consideration of the granting of such Waiver the Borrower and EPL
will agree to certain amendments to the First Lien Credit Agreement upon the
terms set forth in this Waiver;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.                Definitions. Capitalized terms used herein (including
in the Recitals hereto) but not defined herein shall have the meanings as given
them in the First Lien Credit Agreement, unless the context otherwise requires.

 

Section 2.                Waiver and Certain Agreements.

 

(a)                Upon the condition that the Borrower and EPL at all times
shall, and shall cause their officers, employees and advisors to, cooperate in
all reasonable respects with the Administrative Agent and its designees
(including Willkie Farr & Gallagher, LLP (“Willkie”) and RPA Advisors (“RPA”))
in furnishing information reasonably available to the Borrower or EPL promptly
upon receipt of a request by the Administrative Agent or its designees regarding
the Collateral or the Borrower’s or EPL’s and their respective Subsidiaries’
financial affairs, finances, financial condition, business and operations, such
cooperation to include, (i) at the request of the Administrative Agent, that the
chief executive officer, the chief financial officer and other senior management
of the Borrower and EPL and any other Obligor and such other officers, employees
and advisors of the Borrower or EPL and any other Obligor requested by the
Administrative Agent or its designees, making themselves reasonably available to
discuss any matters regarding the Collateral or the Borrower’s or EPL’s and
their respective Subsidiaries’ financial affairs, financial condition, business
and operations, all upon prior notice during normal business hours, and (ii)
that the Borrower and EPL shall direct and authorize all such persons and
entities to disclose to the Administrative Agent and its designees the
information reasonably requested by the Administrative Agent or its designees
(including Willkie and RPA) regarding the foregoing, the Required Lenders hereby
waive until the Waiver Termination Time the requirement of Section 7.1.1(c) of
the Credit Agreement to deliver a Compliance Certificate in respect of the
fiscal quarter ending December 31, 2015. For the avoidance of doubt, the
Borrower shall have the obligation to deliver such Compliance Certificate on the
day following such Waiver Termination Time. The waiver in this Section 2(a) does
not constitute a waiver of any provision of the First Lien Credit Agreement or
any other Loan Document other than a waiver of Section 7.1.1(c) of the First
Lien Credit Agreement until the Waiver Termination Time.

 



 -2-

- EXXI Waiver-

 

 

 

(b)               The Borrower and the Terminating Hedge Lenders (as defined
below) agree that the hedging transactions of the Borrower described in Annex I
to this Waiver shall be terminated (herein “Hedge Terminations”) no later than
5:00 p.m. (Houston, Texas time) on March 18, 2016. The Borrower and EPL agree
that all of the payments (herein “Termination Payments”) in respect of each such
Hedge Termination shall be applied as set forth herein as a prepayment of
outstanding EPL Loans (and in accordance with Section 3.1.2 of the First Lien
Credit Agreement). The Borrower hereby (i) instructs each Lender counterparty to
any hedge transaction that is terminated pursuant to a Hedge Termination (herein
a “Terminating Hedge Lender”) to make such Termination Payments, if any,
directly to the Administrative Agent for application on the EPL Loans in lieu of
making such Termination Payments to the Borrower and (ii) agrees to pay the
Administrative Agent immediately any such payment received by the Borrower in
contravention of the payment instructions described in the foregoing clause (i).
The Required Lenders hereby consent pursuant to Section 7.2.10(f) of the First
Lien Credit Agreement to the Subject Dispositions constituting such Hedge
Terminations on the terms set forth in this Section 2(b). Upon receipt by the
Administrative Agent of such Termination Payments in respect of a Hedge
Termination, each such Termination Payment will be applied to prepayment of
outstanding EPL Loans.

 

(c)                In connection with the Termination Payments and upon the
application thereof against outstanding EPL Loans as described in Section 2(b),
the Borrower and EPL each agree that (i) both the Borrowing Base and the EPL
Borrowing Base shall be reduced immediately commensurate with such payments,
automatically and permanently, by the amount of such Termination Payment(s)
applied to pay the outstanding EPL Loans (each such amount an “EPL Paydown
Amount”) and (ii) upon each such application each Lender’s Revolving Loan
Commitment shall be reduced immediately, automatically and permanently, by such
Lender’s Percentage of such EPL Paydown Amount. The Administrative Agent and the
Required Lenders, by acceptance of any such payment(s) on outstanding EPL Loans,
waive the requirements of notice and the minimum payment amounts set forth in
Section 3.1.1(a)(i)(x) of the First Lien Credit Agreement with respect thereto.
The Borrower and EPL each hereby agree to pay directly to each Lender, within
two (2) Business Days of notice thereof, any amounts owing pursuant to Section
4.4 of the First Lien Credit Agreement with respect to the prepayments of
outstanding EPL Loans as a result of the Hedge Terminations.

 

(d)               The Borrower, EPL, the Administrative Agent and the Required
Lenders hereby acknowledge and agree that the redetermination of the Borrowing
Base and the EPL Borrowing Base under Section 2.8.3 of the First Lien Credit
Agreement for 2016 shall continue to be made in accordance with such
Section 2.8.3. In connection with such redetermination the Borrower and EPL
agree to furnish promptly to the Administrative Agent and the Lenders the
Reserve Report and the other information pursuant to Section 2.8 of the First
Lien Credit Agreement, including a database, an ARO balance reconciliation to
the Reserve Report and a reserve reconciliation in form and substance
satisfactory to the Administrative Agent.

 

(e)                As used herein, the term “Waiver Termination Time” means the
earlier of (i) 12:01 a.m. (Houston, Texas time) April 15, 2016, (ii) the date on
which the Borrower or EPL shall fail to comply with their respective conditions
and agreements in this Section 2 or in Section 4 of this Waiver or (iii) the
occurrence of an Event of Default (other than any Event of Default that may
exist as a direct result of the existence of the Specified Conditions).

 



 -3-

- EXXI Waiver-

 

 

 

Section 3.                Conditions to Effectiveness and Certain Agreements.
This Waiver shall be deemed effective (subject to the conditions herein
contained) as of the Effective Date when the Administrative Agent has received
counterparts hereof duly executed by the Borrower, EPL, the Administrative Agent
and the Required Lenders and upon the prior or concurrent satisfaction of each
of the following conditions:

 

(a)                the Administrative Agent shall have received for its own
account, or for the account of each Lender, as the case may be, (i) all fees,
costs and expenses due and payable pursuant to Section 3.3 of the First Lien
Credit Agreement, if any, and (ii) if then invoiced, any amounts payable
pursuant to Section 10.3 of the First Lien Credit Agreement;

 

(b)               the Borrower and EPL each shall have represented and warranted
that the representations and warranties in Section 5 below are true and correct;
and

 

(c)                no Borrowing Base Deficiency or EPL Borrowing Base Deficiency
and, after giving effect to this Waiver, no Default or Event of Default (other
than any Default or Event of Default that may exist as a direct result of the
existence of the Specified Conditions), shall have occurred and be continuing.
As used in this Waiver, the term “Specified Conditions” means the failure of
Borrower or EPL, as the case may be, to pay interest due on the EPL 8.25% Notes,
the 2014 Notes or the Second Lien Notes, in each case to the extent such failure
to pay such interest does not constitute an “Event of Default” (as defined in
the applicable indenture for such notes, notwithstanding that such failure may
constitute a “default” under the applicable indenture).

 

Delivery by the Borrower and EPL of an executed counterpart of this Waiver to
the Administrative Agent shall constitute a representation and warranty by the
Borrower and EPL that the statements in the foregoing clauses (a), (b) and (c)
are true and correct.

 

Section 4.                Covenants and Amendments to First Lien Credit
Agreement. In consideration of the Required Lenders’, the Issuers’ and the
Administrative Agent’s entering into this Waiver, the Borrower and EPL each
agrees to the following.

 

(a)                Notwithstanding the provisions of Article 2 of the Credit
Agreement but subject to Section 4(f) below, neither the Borrower nor EPL will
request any Credit Extension before April 16, 2016.

 

(b)               The Borrower, EPL, the Swing Line Lender, the Administrative
Agent and the Required Lenders hereby agree that (i) notwithstanding the
provisions of Section 2.3.2 of the First Lien Credit Agreement, the obligation
of the Swing Line Lender to make Swing Line Loans is on the Effective Date
immediately and permanently terminated and the Swing Line Loan Commitment Amount
is immediately and permanently reduced to zero and (ii) Schedule III of the
First Lien Credit Agreement is hereby amended and restated in its entirety to be
in the form of Schedule III to this Waiver.

 

(c)                The Borrower, EPL, the Administrative Agent and the Required
Lenders hereby agree that effective as of the Effective Date (i) until the next
determination or adjustment of the Borrowing Base or the EPL Borrowing Base
pursuant to the terms of the First Lien Credit Agreement, and subject to further
reduction as provided in Section 2(c) of this Waiver, the Borrowing Base is
$377,742,500 and the EPL Borrowing Base is $150,000,000 and (ii) each Lender’s
Revolving Loan Commitment shall reduce automatically and permanently by such
Lender’s Percentage of $122,257,500 and each shall be subject to further
reduction as provided in Section 2(c) of this Waiver.

 



 -4-

- EXXI Waiver-

 

 

 

(d)               Section 1.1 of the First Lien Credit Agreement is hereby
amended by:

 

(i)                 adding the following definitions thereto in appropriate
alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Fourteenth Amendment” means the Fourteenth Amendment and Waiver to Second
Amended and Restated First Lien Credit Agreement dated effective as of March 14,
2016, among the Borrower, EPL, the Lenders, the Administrative Agent and the
other Persons party thereto.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 -5-

- EXXI Waiver-

 

 

 

(ii)               by amending and restating the definition of “Commitment
Schedule” in Section 1.1 in its entirety to the following:

 

“Commitment Schedule” means Schedule III attached to the Fourteenth Amendment.”;
and

 

(iii)             by amending and restating the definition of “Percentage” in
its entirety to the following:

 

“Percentage” means, relative to any Lender, the percentage set forth opposite
such Lender in the Commitment Schedule, or, as the case may be, in the Lender
Assignment Agreement pursuant to which such Lender became a party to this
Agreement.

 

(e)                Article 10 of the First Lien Credit Agreement is hereby
amended by adding the following Section 10.23 to the end of such Article:

 

“Section 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 



 -6-

- EXXI Waiver-

 

 

 

(f)                The Issuers, the Lenders and the Administrative Agent hereby
agree that so long as the Borrower or EPL, as the case may be, satisfies the
conditions set forth in this Section 4(f) with respect thereto, one or more
Issuers can issue a Letter of Credit (a “Replacement Letter of Credit”) under
the First Lien Credit Agreement in replacement for any existing Letter of Credit
without the need to satisfy the conditions for such Credit Extension in Section
5.2.1 of the First Lien Credit Agreement. The following are the conditions for
the issuance of a Replacement Letter of Credit:

 

(i)                 Such Replacement Letter of Credit shall not have an
aggregate face amount in excess of the available amount of the Letter of Credit
being replaced and shall be in form and substance reasonably acceptable to the
Administrative Agent and the Issuer;

 

(ii)               Both before and after giving effect to the issuance of any
such Replacement Letter of Credit, the following statements shall be true and
correct:

 

(1)               the representations and warranties set forth in each Loan
Document shall, in each case, be true and correct with the same effect as if
then made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except for representations and warranties which are qualified by a
materiality qualifier, which shall be true and correct in all respects) as of
such earlier date); provided that notwithstanding the foregoing, neither the
Borrower nor EPL is required to make or be deemed to have made any
representation in respect of Section 6.6 or Section 6.18 of the First Lien
Credit Agreement;

 

(2)               no Material Adverse Effect has occurred since June 30, 2010
(or such more recent date for which the financial information required under
Section 7.1.1(b) of the First Lien Credit Agreement shall have been provided by
the Borrower, except any Material Adverse Effect as a direct result of the
decline of hydrocarbon prices or the existence of the Specified Conditions;

 

(3)               no Default (other than any Default that may exist as a direct
result of the existence of the Specified Conditions) shall have occurred and be
continuing; and

 

(4)               as of the date of the issuance of such Letter of Credit, the
Borrower is permitted under the Permitted Secured Debt Documents, the Senior
Unsecured Debt Documents and the Permitted Unsecured Debt Documents to incur
such Credit Extension;

 

(iii)             The Administrative Agent shall be satisfied in its sole
discretion that arrangements satisfactory to it in its sole discretion have been
made for the exchange of the Replacement Letter of Credit for the Letter of
Credit being replaced. Such Replacement Letter of Credit shall be a Letter of
Credit for all purposes under the First Lien Credit Agreement, including Section
2.6 thereof; and

 



 -7-

- EXXI Waiver-

 

 

 

(iv)             The Administrative Agent shall have received an Issuance
Request for such Replacement Letter of Credit and delivery of such Issuance
Request to the Administrative Agent shall constitute a representation and
warranty by the Borrower that the statements in the preceding clauses (i), (ii)
and (iii) are true and correct.

 

The Borrower and EPL agree that failure to comply with any provision of
Section 2 or 4(a) of this Waiver constitutes an Event of Default under
Section 8.1.3 of the First Lien Credit Agreement.

 

Section 5.                Representations and Warranties. The Borrower and EPL
each hereby represents and warrants that after giving effect hereto:

 

(a)                the representations and warranties of the Obligors contained
in the Loan Documents are true and correct in all material respects, other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date (except for any such representations and warranties which are
qualified by a materiality qualifier which shall be true and correct in all
respects); provided that notwithstanding the foregoing, neither the Borrower nor
EPL makes any representation in respect of Section 6.6 or Section 6.18 of the
First Lien Credit Agreement;

 

(b)               except to the extent waived in this Waiver, the Borrower and
EPL have performed and complied with all agreements and conditions contained in
the First Lien Credit Agreement required to be performed or complied with by it
prior to or as of the Effective Date;

 

(c)                the execution, delivery and performance by the Borrower, EPL
and each other Obligor of this Waiver and the other Loan Documents have been
duly authorized by all necessary corporate or other action required on their
part and this Waiver, along with the First Lien Credit Agreement and the other
Loan Documents, constitutes the legal, valid and binding obligation of each
Obligor a party thereto enforceable against them in accordance with its terms,
except as its enforceability may be affected by the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the rights or remedies of creditors generally;

 

(d)               neither the execution, delivery and performance of this Waiver
by the Borrower and EPL, the performance by them of the First Lien Credit
Agreement as waived or amended hereby nor the consummation of the transactions
contemplated hereby does or shall contravene, result in a breach of, or violate
(i) any provision of any Obligor’s certificate or articles of incorporation or
bylaws or other similar documents, or agreements, (ii) any law or regulation, or
any order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Obligor or any of its Subsidiaries is a party or by which any Obligor
or any of its Subsidiaries or any of their property is bound, except in any such
case to the extent such conflict or breach has been waived by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof;

 

(e)                no Material Adverse Effect has occurred since December 31,
2014, except any Material Adverse Effect as a direct result of the decline in
the price of hydrocarbons or the existence of the Specified Conditions;

 



 -8-

- EXXI Waiver-

 

 

 

(f)                no Default or Event of Default (other than any Default or
Event of Default that may exist as a direct result of the existence of the
Specified Conditions), Borrowing Base Deficiency or EPL Borrowing Base
Deficiency has occurred and is continuing; and

 

(g)               the Borrower and EPL have complied with the requirement of
Section 2(b) of the Thirteenth Amendment and have caused in accordance therewith
all amounts on deposit in any Deposit Account or Securities Account that was not
on deposit in an account subject to a Control Agreement to be deposited in one
or more Deposit Accounts or Securities Accounts which are subject to a Control
Agreement in favor of the Administrative Agent.

 

Section 6.                Loan Document; Ratification.

 

(a)                This Waiver is a Loan Document.

 

(b)               The Borrower, EPL and each other Obligor hereby ratifies,
approves and confirms in every respect all the terms, provisions, conditions and
obligations of the First Lien Credit Agreement as waived, amended or modified
hereby and each of the other Loan Documents including without limitation all
Mortgages, Security Agreements, Guaranties, Control Agreements and other
Security Documents, to which it is a party.

 

Section 7.                Costs and Expenses. As provided in Section 10.3 of the
First Lien Credit Agreement, the Borrower and EPL agree to reimburse
Administrative Agent and the Terminating Hedge Lenders for all fees, costs, and
expenses, including the reasonable fees, costs, and expenses of counsel or other
advisors for advice, assistance, or other representation, in connection with
this Waiver and any other agreements, documents, instruments, releases,
terminations or other collateral instruments delivered by the Administrative
Agent in connection with this Waiver.

 

Section 8.                GOVERNING LAW. THIS WAIVER SHALL BE DEEMED A CONTRACT
AND INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

Section 9.                Severability. Any provision of this Waiver that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Waiver or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 10.            Counterparts. This Waiver may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Waiver by signing one or more
counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 



 -9-

- EXXI Waiver-

 

 

 

Section 11.            No Waiver or Agreement. Except to the extent expressly
set forth herein, the execution, delivery and effectiveness of this Waiver shall
not operate as a waiver of any default of the Borrower, EPL or any other Obligor
or any right, power or remedy of the Administrative Agent or the other Secured
Parties under any of the Loan Documents, nor constitute a waiver of (or consent
to departure from) any terms, provisions, covenants, warranties or agreements of
any of the Loan Documents nor constitute a representation or agreement as to
whether any Obligor is Solvent. The parties hereto reserve the right to exercise
any rights and remedies available to them in connection with any present or
future defaults with respect to the First Lien Credit Agreement or any other
provision of any Loan Document. For the avoidance of doubt, this Waiver does not
constitute a waiver by any Lender that is a counterparty to a Hedging Agreement
with any Obligor or any Lender that is a Bank Product Provider of any provision
of or any right, power or remedy under, any Hedging Agreement or any Bank
Product Agreement with such Lender.

 

Section 12.            Release. Borrower and EPL, for itself and on behalf of
its Subsidiaries and Affiliates and its and their predecessors, successors and
assigns, each do hereby forever release, discharge and acquit the Administrative
Agent, each Issuer, each Lender and each other Secured Party and each of their
successors, assignees, participants, officers, directors, members, affiliates,
advisors, internal and external attorneys, agents and employees (the
“Releasees”), from any and all duties, liabilities, obligations, claims
(including claims of usury), demands, accounts, suits, controversies and actions
that they at any time had or have or that its successors and assigns hereafter
may have, whether known or unknown, against any Releasee (collectively, the
“Released Claims”) that arise under, or in connection with, or that otherwise
relate, directly or indirectly, to the First Lien Credit Agreement, any other
Loan Document, any Hedging Agreement, any Bank Product Agreement or any related
document, or to any acts or omissions of any such Releasee in connection with
any of the foregoing. As to each and every claim released hereunder, Borrower
and EPL each hereby represent that they have received the advice of legal
counsel with regard to the releases contained herein and are freely and
voluntarily entering into this Waiver. Borrower and EPL each, for itself and on
behalf of its Subsidiaries and Affiliates and its and their predecessors,
successors and assigns, do hereby forever covenant not to assert (and not to
assist or enable any other Person to assert) any Released Claim against any
Releasee.

 

Section 13.            Successors and Assigns. This Waiver shall be binding upon
the Borrower, EPL and their respective successors and permitted assigns and
shall inure, together with all rights and remedies of each Secured Party
hereunder, to the benefit of each Secured Party and the respective successors,
transferees and assigns.

 

Section 14.            Entire Agreement. THIS WAIVER, THE FIRST LIEN CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 



 -10-

- EXXI Waiver-

 

 



In Witness Whereof, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.



 



 ENERGY XXI GULF COAST, INC.     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 

 



 S-1

Waiver Signature Page

 

 



 



 EPL OIL & GAS, INC.     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 

 



 S-2

Waiver Signature Page

 

 

 

 



 

Wells Fargo Bank, N.A.,

as the Administrative Agent, an Issuer and a Lender

    By:/s/ David Maynard                                   
Name: David Maynard
Title: Senior Vice President

 

 



 S-3

Waiver Signature Page

 

 



 



 

AMEGY BANK NATIONAL ASSOCIATION,

as Lender

   By:/s/ G. Scott Collins                                     
Name: G. Scott Collins
Title: Senior Vice President

 

 



 S-4

Waiver Signature Page

 

 



 



 

THE BANK OF NOVA SCOTIA,

as Lender

    By:/s/ Alan Dawson                                     
Name: Alan Dawson
Title: Director

 





 



 SCOTIABANC INC., as Lender     By:/s/ J.F.
Todd                                           
Name: J.F. Todd
Title: Managing Director

 

 



 S-5

Waiver Signature Page

 

 



 



 TORONTO DOMINION (TEXAS) LLC, as Lender     By:/s/ Savo
Bozic                                          
Name: Savo Bozic
Title: Authorized Signatory

 

 



 S-6

Waiver Signature Page

 

 

 



 CAPITAL ONE, NATIONAL ASSOCIATION, as Lender     By:/s/ Victor Ponce de
Leon                            
Name: Victor Ponce de Leon
Title: Senior Vice President

 

 



 S-7

Waiver Signature Page

 

 



 



 NATIXIS, New York Branch, as Lender     By:/s/ Stuart
Murray                                         
Name: Stuart Murray
Title: Managing Director

 

By:/s/ Leila Zomorrodian                               
Name: Leila Zomorrodian
Title: Director

 

 



 S-8

Waiver Signature Page

 

 



 



 BARCLAYS BANK PLC, as Lender     By:/s/ Vanessa A.
Kurbatskiy                          
Name: Vanessa A. Kurbatskiy
Title: Vice President

 

 



 S-9

Waiver Signature Page

 

 



 



 CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender     By:/s/ Bryan J.
Matthews                                  
Name: Bryan J. Matthews
Title: Authorized Signatory

 

By:/s/ Julia Bykhovskaia                               
Name: Julia Bykhovskaia
Title: Authorized Signatory

 

 



 S-10

Waiver Signature Page

 

 



 

 ING CAPITAL LLC, as Lender     By:/s/ Juli
Bieser                                             
Name: Juli Bieser
Title: Managing Director

 

By:/s/ Josh Strong                                             
Name: Josh Strong
Title: Director

 

 



 S-11

Waiver Signature Page

 

 



 

 REGIONS BANK, as Lender and as Swing Line Lender     By:/s/ J. Richard
Baker                                    
Name: J Richard Baker
Title: Senior Vice President

 

 



 S-12

Waiver Signature Page

 

 



 

 CITIBANK, N.A., as Lender     By:/s/ Michael J.
Smolow                                
Name: Michael J. Smolow
Title: Director

 

 



 S-13

Waiver Signature Page

 

 



 

 UBS AG, STAMFORD BRANCH, as Issuer and Lender     By:/s/ Craig
Pearson                                       
Name: Craig Pearson
Title: Associate Director

 

By:/s/ Darlene Arias                                       
Name: Darlene Arias
Title: Director

 

 

 



 S-14

Waiver Signature Page

 

 



 

 DEUTSCHE BANK AG NEW YORK BRANCH, as Lender     By:/s/ Benjamin
Souh                                       
Name: Benjamin Souh
Title: Vice President

 

By:/s/ Michael Shannon                                    
Name: Michael Shannon
Title: Vice President

 

 



 S-15

Waiver Signature Page

 

 

 



 

 COMMONWEALTH BANK OF AUSTRALIA, as Lender     By:/s/ Sanjay
Remond                                     
Name: Sanjay Remond
Title: Director

 

 



 S-16

Waiver Signature Page

 

 



 

 COMERICA BANK, as Lender     By:/s/ Chad W.
Stephenson                             
Name: Chad W. Stephenson
Title: Vice President

 

 



 S-17

Waiver Signature Page

 

 





 SUMITOMO MITSUI BANKING CORPORATION, as Lender     By:/s/ Ryo
Suzuki                            
Name: Ryo Suzuki
Title: General Manager

 

 



 S-18Waiver Signature Page

 

 



 

 KEYBANK NATIONAL ASSOCIATION, as Lender     By:/s/ Stephen J.
Jones                           
Name: Stephen J. Jones
Title: Senior Vice President

 

 



 S-19Waiver Signature Page

 

 



 

 SANTANDER BANK, N.A., as Lender     By:/s/ Mark
Connelly                            
Name: Mark Connelly
Title: Senior Vice President

 

By:/s/ Puiki Lok                             
Name: Puiki Lok
Title: Vice President

 

 



 S-20Waiver Signature Page

 

 



 

 WHITNEY BANK, as Lender     By:/s/ Liana
Tchernysheva                              
Name: Liana Tchernysheva
Title: Senior Vice President

 

 



 S-21Waiver Signature Page

 

 



 

 CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender     By:/s/ E.
Lindsay Gordon                              
Name: E. Lindsay Gordon
Title: Executive Director

 

 



 S-22Waiver Signature Page

 

 

 







 CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender     By:/s/ Ronald E.
Spitzer                              
Name: Ronald E. Spitzer
Title: Managing Director

 

By:/s/ Kathleen Sweeney                              
Name: Kathleen Sweeney
Title: Managing Director

 

 



 S-23Waiver Signature Page

 

 



 

 IBERIABANK, as Lender     By:/s/ W. Bryan Chapman                             
Name: W. Bryan Chapman
Title: Executive Vice President

 

 



 S-24Waiver Signature Page

 

 



 

 PNC BANK, NATIONAL ASSOCIATION, as Lender     By:/s/ Steven J.
McGehrin                             
Name: Steven J. McGehrin
Title: Executive Vice President

 

 



 S-25Waiver Signature Page

 

 

 



 

 THE ROYAL BANK OF SCOTLAND, plc, as Lender     By:/s/ Samira
Siskind                             
Name: Samira Siskind
Title: Director

 

 



 S-26Waiver Signature Page

 

 

 



 



 

 

ACKNOWLEDGED AND AGREED AS OF

THE DATE FIRST ABOVE WRITTEN:

     ENERGY XXI GOM, LLC     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 ENERGY XXI TEXAS ONSHORE, LLC     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 ENERGY XXI ONSHORE, LLC     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 ENERGY XXI PIPELINE, LLC     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 ENERGY XXI LEASEHOLD, LLC     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 

 



 S-27Waiver Signature Page

 

 

 



 

 ENERGY XXI PIPELINE II, LLC     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 MS ONSHORE, LLC     By:/s/ Antonio de Pinho                                   
Name: Antonio de Pinho
Title: President

 









 EPL PIPELINE, L.L.C.     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 NIGHTHAWK, L.L.C.     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 EPL OF LOUISIANA, L.L.C.     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 

 



 S-28Waiver Signature Page

 

 



 

 DELAWARE EPL OF TEXAS, LLC     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 ANGLO-SUISSE OFFSHORE PIPELINE PARTNERS, LLC     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 EPL PIONEER HOUSTON, INC.     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 ENERGY PARTNERS, LTD., LLC     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 





 M21K, LLC     By:/s/ Antonio de Pinho                                   
Name: Antonio de Pinho
Title: President

 

 



 S-29Waiver Signature Page

 

 



 

 SOILEAU CATERING, LLC     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 

 



 S-30Waiver Signature Page

 

 

 



 



 

 ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE CREDIT
AGREEMENT:      ENERGY XXI USA, INC.     By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 

 

 

 S-31Waiver Signature Page



 

 

 

 

 

